Citation Nr: 1108499	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-40 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to December 23, 2005, for the grant of service connection for intervertebral disk degeneration with moderate degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent for the period from December 23, 2005, to December 16, 2008, for intervertebral disk degeneration with moderate degenerative changes at L4-L5 and L5-S1.

3.  Entitlement to an initial rating in excess of 20 percent for the period from December 16, 2008, to the present, for intervertebral disk degeneration with moderate degenerative changes at L4-L5 and L5-S1.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1974. 

This matter comes before the Board of Veterans' Appeals (BVA) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board is aware of the Veteran's request for a Travel Board Hearing; however, he failed to report for the proceeding and his request for a Board hearing is deemed withdrawn.  

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a back disability was denied in November 1974 and November 1999, and no notice of disagreement was filed as to either decision.

2.  The Veteran did not submit a claim, either formal or informal, to reopen the issue of entitlement to service connection for a back disability until December 23, 2005.

3.  The Veteran's back disability is shown as consistent in severity throughout the course of this appeal, and his range of motion is shown as painful forward flexion starting at 50 degrees.

4.  Since December 23, 2005, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

5.  Since December 23, 2005, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The November 1974 and November 1999 decisions denying service connection for a back disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010). 

2.  Entitlement to an effective date earlier than December 23, 2005, for the grant of service connection for intervertebral disk degeneration with moderate degenerative changes is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2010). 

3.  Since December 23, 2005, the criteria for an initial disability rating of 20 percent, and no more, for intervertebral disk degeneration with moderate degenerative changes at L4-L5 and L5-S1, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5243 (2010). 

4.  Since December 23, 2005, the criteria for a separate 10 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

5.  Since December 23, 2005, the criteria for a separate 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).   Here, however, the notice requirement does not apply to the Veteran's challenge of his initial disability ratings and initial effective date.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103 notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.  at 490-91.  Also, because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held that a claim for an initial disability rating is distinct from a claim for increased rating, the notice requirements of an independent increased rating claim are not applicable to this claim.  Thus, because the notice that was provided before service connection was granted in this case is deemed legally sufficient, VA's duty to notify with regard to entitlement to the increased initial ratings under appeal has been satisfied.

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his private, VA and service treatment records and his VA examination report have been associated with the claims folder. 

The Veteran has not notified VA of any additional available relevant records with regard to his claims.  VA has done everything reasonably possible to assist the Veteran.  A remand for further development of these claims would serve no useful purpose.  VA has satisfied its duty to assist the Veteran and further development is not warranted.

Effective Date

The Veteran has not provided detailed argument as to why he feels an effective date prior to December 23, 2005, is warranted for his service-connected back disability.  He has, however perfected an appeal of the issue.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

Here, the RO denied the Veteran's claims for a back disability in November 1974 and again in November 1999.  The Veteran did not appeal either denial and they, therefore, are final.  38 C.F.R. §§ 3.104, 19.153 (1977); 38 C.F.R. §§ 3.104, 20.1103 (1999).  He filed a statement, received by VA on December 23, 2005, indicating his desire to reopen the issue of entitlement to service connection for a back disability.  By way of a March 2006 rating decision, the RO again denied the claim.  The Veteran did file a timely appeal as to the 2006 denial.  The Veteran perfected the appeal by filing a VA Form 9 in March 2007, following the February 2007 Statement of the Case (SOC).  In October 2008, the RO granted the Veteran's claim, awarding service connection for low back degenerative disk disease, effective December 23, 2005, the date of his claim to reopen.  The Veteran, in December 2008, submitted a Notice of Disagreement in which he stated, "The evaluation should be higher and effective date should be earlier."  He then perfected the appeal of the initial rating and effective date.  The Veteran provided no further statements as to his basis for appealing the effective date.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA. 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the 1974 and 1999 denials of service connection were not appealed and are final, and because the Veteran did not file a formal or informal application to reopen the issue prior to December 23, 2005, VA is precluded, as a matter of law, from granting an effective date prior to December 23, 2005, for service connection for a back disability.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  An earlier effective date is not warranted because there is no record of a claim being received by VA prior to the presently assigned effective date.

Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The rating of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their rating.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate ratings for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran was initially assigned a 10 percent disability rating by way of the October 2008 rating decision.  The Veteran appealed this rating assignment by way of his December 2008 notice of disagreement (NOD).  In October 2009, the RO awarded a 20 percent rating, and assigned an effective date of December 16, 2008, the date of receipt of the Veteran's NOD.  Thus, there are two periods under review, the period from December 23, 2005, through December 15, 2008, for which a 10 percent rating is assigned, and the period from December 16, 2008, to the present, for which a 20 percent rating is assigned.  Throughout the course of the appeal, the Veteran's disability is rated under Diagnostic Code 5243, which applies to Intervertebral Disc Syndrome.  The Board will, nonetheless, examine the Veteran's claim under all applicable rating criteria for the spine.

A lumbar spine disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  Under the general rating formula, for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, a 10 percent is warranted.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2. 

Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  This code provides that a 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year. 

As indicated, where, as here, a Veteran has intervertebral disc syndrome, the condition may be evaluated either based on the total duration of incapacitating episodes over the past twelve months under Diagnostic Code 5243, or by combining, under 38 C.F.R. § 4.25, separate ratings of chronic orthopedic and neurologic impairment, whichever method results in the higher rating.

Here, the evidence available for review includes the Veteran's outpatient treatment notes and his September 2009 VA examination report.  The evidence related to the applicable rating criteria is limited, as the documents submitted were largely related to establishing service connection, rather than describing the particularities such as range of motion.  See, for example, the October 2005 and July 2006 reports of Dr. T.  A February 2004 VA physical therapy note mentions "ROM exercises" but makes no mention of the Veteran's actual range of motion.  Another private physician's report included in the Social Security records show that in February 2004, the Veteran's lumbar range of motion was measured as full flexion and extension that was "severely limited and reproduces his back pain."  No particularities were reported.  More recent VA outpatient records show continued treatment related to the back, including pain and radiculopathy, but no measurements of motion.  Also, none of the outpatient records reflect any periods of bedrest recommended by a physician at any time.

In September 2009, the Veteran was afforded his only VA examination during the course of this appeal.  The Veteran reported his ongoing back pain since service, which includes pain that radiates down both legs.  There was no numbness or weakness reported in the legs, only radiating pain.  The Veteran confirmed that he had no doctor-ordered bedrest over the prior year.  There was also no history of change in bowel or bladder function.  Forward flexion of the lumbar spine was measured as 0 to 60 degrees, with pain starting at 50 degrees.  Extension was from 0 to 20 degrees, with pain starting at 15 degrees.  The examiner reported no increased pain or decreased range of motion with repetitive testing.  The examiner, however, went on to say that "it is feasible" that the Veteran could have pain that further limits his function, "especially after he has been on his feet all day long."  Physical examination further revealed positive straight leg raise bilaterally at 20 degrees.  His strength was noted as 5/5, and he had normal sensation to light touch, and normal deep tendon reflexes bilaterally.  X-ray examination revealed marked degenerative changes at L4-L5 and L5-S1, mostly anterior in the intervertebral disc region.  The examiner confirmed the diagnosis as intervertebral disc degeneration and moderate degenerative changes at L4-L5 and L5-S1.

After considering the evidence of record, the Board finds that an initial rating of 20 percent, but no more, is warranted since December 23, 2005.  In this regard, the Board again notes that there is only one report in the claims folder noting range of motion throughout the entire course of the appeal, but records throughout showing relatively consistency as to the severity of the Veteran's back disability since the date of the original claim.  Because the VA examination report shows that the Veteran's painful flexion starts at 50 degrees, which warrants a 20 percent rating under The General Rating Formula for Disease and Injuries of the Spine, and because the severity of the Veteran's back disability appears to be consistent throughout the course of this entire appeal, the Board finds that a 20 percent rating is warranted throughout.

The Board, however, finds that the Veteran's low back disability does not meet the criteria for a rating in excess of 20 percent.  For a 40 percent rating, the evidence must show that the Veteran's symptoms show forward flexion limited to 30 degrees or less, or show that he has had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Because the Veteran's motion is pain free to 50 degrees, and because he has had no incapacitating episodes, the Board finds that the severity of his back disability most closely approximates the rating criteria for 20 percent.  

Further, the Board acknowledges the Veteran's consistent complaint of radiating pain down his legs throughout the course of the appeal.  Even prior to the initial service connection grant, radiculopathy is shown.  See April 2001 private report, and April 2003 VA neurosurgery consultation report.  More recently, the VA examination report confirms that the Veteran has back pain, which radiates "down both legs.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 

The Veteran's records dating several years prior to his claim, and running through to the present, show continued symptoms of radiculopthy to the left and right lower extremities.  Resolving any doubt in the Veteran's favor, the Board finds that the medical and lay evidence supports his entitlement to a separate 10 percent rating, and no more, under Diagnostic Code 8520, for radiculopathy of the left lower extremity, and for radiculopathy of the right lower extremity. 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart.  The Board finds that the Veterans symptoms were consistent throughout the entire period on appeal, and the 20 percent rating and separate 10 percent radiculopathy ratings accurately represent the current severity of his disabilities.  No additional staged ratings are warranted.

Finally, the disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation.  The rating criteria contemplate the Veteran's back and left and right lower extremity disabilities, and their residuals, which include pain and limited motion, and are thus adequate to evaluate the disabilities at issue.  Referral for consideration of the extraschedular rating is not warranted.  



ORDER

Entitlement to an effective date, earlier than December 23, 2005, for the grant of service connection for intervertebral disk degeneration with moderate degenerative changes is denied.

Subject to the laws and regulations regarding monetary benefits, effective December 23, 2005, an initial rating of 20 percent, and no more, for intervertebral disk degeneration with moderate degenerative changes is granted. 

A rating in excess of 20 percent for intervertebral disk degeneration with moderate degenerative changes from December 16, 2008, to the present, is denied. 

Subject to the law and regulations regarding monetary benefits, a separate rating of 10 percent, but no higher, for neurological impairment analogous to radiculopathy of the right lower extremity is granted, effective December 23, 2005. 

Subject to the law and regulations governing payment of monetary benefits, a separate rating of 10 percent, but no higher, for radiculopathy of the left lower extremity is granted, effective December 23, 2005.


REMAND

As explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claims.  In light of Rice, the Board finds that this aspect of the Veteran's claim for a higher rating for his back disability must be remanded for further development.  In this regard, the Board observes that the claims folder reveals that the Veteran has claimed an inability to work due to his disability level, his back disability in particular.  See Veteran statement received in December 2005.  Also, at his September 2009 VA examination, the Veteran reported that he had not worked for ten years, and that he was on Social Security Disability due to his back disability.  As such, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.

Since the RO has not yet developed the TDIU issues, it, or the Appeals Management Center (AMC), should first send the Veteran the appropriate letter to notify him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In addition, this letter should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises him of the disability rating and effective date elements of his claim, keeping in mind that a TDIU claim is a type of claim for a higher initial disability rating.

Finally, the Board recognizes that a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability, rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  This issue, therefore, must be remanded for an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to notify the Veteran is met with regard to his TDIU claim.

2.  Schedule the Veteran for a VA examination in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  Adjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


